

117 S2460 IS: Solving an Overlooked Loophole in Votes for Executives (SOLVE) Act
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2460IN THE SENATE OF THE UNITED STATESJuly 22, 2021Mr. Portman (for himself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo establish a panel of constitutional experts to recommend to Congress an appropriate process for providing for the case of the death of a candidate in a contingent presidential or vice-presidential election.1.Short titleThis Act may be cited as the Solving an Overlooked Loophole in Votes for Executives (SOLVE) Act.2.Establishment of a panel(a)EstablishmentThere is established the Twentieth Amendment Section Four Panel (in this Act referred to as the Panel).(b)Membership(1)In generalThe Panel shall be composed of 6 constitutional experts, of whom—(A)1 shall be appointed by the majority leader of the Senate;(B)1 shall be appointed by the minority leader of the Senate;(C)1 shall be appointed jointly by the majority and minority leader of the Senate;(D)1 shall be appointed by the Speaker of the House of Representatives;(E)1 shall be appointed by minority leader of the House of Representatives; and(F)1 shall be appointed jointly by the Speaker of the House of Representatives and the minority leader of the House of Representatives.(2)DateThe appointments of the members of the Panel shall be made not later than 180 days after the date of enactment of this Act.(3)VacancyAny vacancy occurring in the membership of the Panel shall be filled in the same manner in which the original appointment was made.(4)Chairperson and Vice ChairpersonThe Panel shall select a Chairperson and Vice Chairperson from among the members of the Panel.(c)PurposeThe purpose of the Panel shall be to recommend to Congress model legislation, which shall provide for an appropriate process, pursuant to section 4 of the Twentieth Amendment to the United States Constitution, to resolve any vacancy created by the death of a candidate in a contingent presidential or vice-presidential election. (d)Reports(1)Initial reportNot later than 1 year after the date on which all of the appointments have been made under subsection (b)(2), the Panel shall submit to Congress an interim report containing the Panel’s findings, conclusions, and recommendations. (2)Final reportNot later than 6 months after the submission of the interim report under paragraph (1), the Panel shall submit to Congress a final report containing the Panel’s findings, conclusions, and recommendations. (e)Meetings; information(1)In generalMeetings of the Panel shall be held at the Law Library of Congress. (2)InformationThe Panel may secure from the Law Library of Congress such information as the Panel considers necessary to carry out the provisions of this section.(f)Funds(1)Compensation of membersMembers of the Panel shall receive no compensation. (2)Other fundingNo amounts shall be appropriated for the purposes of this Act, except for any amounts strictly necessary for the Law Library of Congress to execute its responsibilities under subsection (e).(g)Termination(1)In generalThe panel established under subsection (a) shall terminate 90 days after the date on which the panel submits the final report required under subsection (d)(2).(2)RecordsUpon termination of the panel, all of its records shall become the records of the Secretary of the Senate and the Clerk of the House of Representatives. 